

115 HJ 49 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Department of the Interior relating to “Non-Subsistence Take of Wildlife, and Public Participation and Closure Procedures, on National Wildlife Refuges in Alaska”.
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 49IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Mr. Young of Alaska submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the
			 final rule of the Department of the Interior relating to Non-Subsistence Take of Wildlife, and Public Participation and Closure Procedures, on National
			 Wildlife Refuges in Alaska.
	
 That Congress disapproves the rule submitted by the Department of the Interior relating to Non-Subsistence Take of Wildlife, and Public Participation and Closure Procedures, on National Wildlife Refuges in Alaska (81 Fed. Reg. 52248 (August 5, 2016)), and such rule shall have no force or effect.
		